Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1, 11, and 20 have been amended.
Response to Arguments
Applicant’s arguments filed 11/16/2022, with respect to the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Blachman in view of Ben further in view of Vines. Vines has been added as a replacement for the Mondal reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 11, 12, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blachman et al (https://web.archive.org/web/20120215121431/https://www.googleguide.com/spelling_corrections.html) hereafter Blachman in view of Ben (https://web.archive.org/web/20200807194408/https://support.microsoft.com/en-us/office/check-spelling-and-grammar-in-office-5cdeced7-d81d-47de-9096-efd0ee909227) hereafter Ben further in view of Vines et al (US 11409831 B1) hereafter Vines.
Regarding claim 1, Blachman recites a system, comprising: a computing device configured to: receive a search query from a user (Page 1, Google Search: blu book); return a query correction to the user in response to the search query (Page 1, Did you mean: blue book); receive the search query from another user (Page 1, Google engineer Noam Shazeer developed a spelling correction/ suggestion system based on what other users have entered, google is a system meant to received search queries from many different people); and correct the search query from the another user using the query-correction database and the typo-candidate database (Page 1, The system automatically checks whether you are using the most common spelling of each word in your query).
Blachman does not appear to explicitly teach obtaining engagement data corresponding to the query correction from the user; and updating one of a query-correction database and a typo-candidate database based at least in part on the engagement data. In analogous art, Ben teaches obtaining engagement data corresponding to the query correction from the user (Page 2, Step 4: decide how to resolve the misspelling: ignoring it, adding it to the program’s dictionary, or changing it); and updating one of a query-correction database and a typo-candidate database based at least in part on the engagement data (Ben, Page 2, Add to Dictionary). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blachman to include obtaining engagement data corresponding to the query correction from the user; and updating one of a query-correction database and a typo-candidate database based at least in part on the engagement data, as taught by Ben. One of ordinary skill in the art would be motivated to modify the system of Blachman to include obtaining engagement data corresponding to the query correction from the user in order to allow personalized topographical corrections; and updating one of a query-correction database and a typo-candidate database based at least in part on the engagement data, as suggested by Ben (Page 2, If Office is flagging words as misspelled but you have it spelled the way you want it, select Add to Dictionary to teach Office not to flag that word as misspelled in the future).
Blachman in view of Ben hereafter Blachman-Ben does not appear to explicitly teach returning an item recommendation for one or more recommended items displayed on a website; and wherein the engagement data comprises at least one click on the one or more recommended items. In analogous art, Vines teaches returning an item recommendation for one or more recommended items displayed on a website (Para 10, The response may include item recommendations based on a user's browsing history); and wherein the engagement data comprises at least one click on the one or more recommended items (Para 32, Log data 118 may indicate interactions associated with particular response data 112, such as user clicks or other navigational selections). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blachman-Ben to include returning an item recommendation for one or more recommended items displayed on a website; and wherein the engagement data comprises at least one click on the one or more recommended items, as taught by Vines. One of ordinary skill in the art would be motivated to modify the system of Blachman-Ben to include returning an item recommendation for one or more recommended items displayed on a website; and wherein the engagement data comprises at least one click on the one or more recommended items in order to optimize user experiences, as taught by Vines (Para 10, The clickstream log may be used by consumers of such data to generate user interfaces that may optimize user experiences or incentivize certain types of user interactions).
Regarding claim 2, Blachman-Ben in view of Vines teaches the system of claim 1, wherein the engagement data includes an indication from the user that the query correction was unacceptable (Blachman, Page 2, Click the suggested spelling link to launch a new search on the “blue book” spelling instead of the original “blu book.”, not clicking the link is an indication the query correction was unacceptable).
Regarding claim 5, Blachman-Ben in view of Vines teaches the system of claim 1, wherein the engagement data includes an indication of the user rejecting the query correction in preference of the search query, and in response to obtaining the rejection, the computing device is configured to: update the query-correction database (Blachman, Page 1, spelling correction (suggestion) system based on what other users have entered, this requires updating a database).
Regarding claim 6, Blachman-Ben in view of Vines teaches the system of claim 5, wherein the computing device is further configured to: not correct the search query from the another user (Blachman, Page 1,  Google correction/suggestion system based on what other users have entered).
Regarding claim 9, Blachman-Ben-Vines teaches the system of claim 1 as shown above. Blachman teaches wherein the query correction is based at least in part on a brand-product database associating each product with a corresponding brand (Blachman, Page 1, spelling correction (suggestion) system based on what other users have entered, this process contains a component analogous to “a brand-product database”).
Regarding claim 10, Blachman-Ben-Vines teaches the system of claim 1 as shown above. Blachman teaches wherein the search query (Blachman, Page 1, Google: blue book) includes a plurality of terms, and the query correction includes at least one term that is different from the plurality of terms (Blachman, Page 2, Google: Did you mean: blue book).
Claim 11 is the method claim corresponding to the system claim 1, and is analyzed and rejected accordingly.
Claim 12 is the method claim corresponding to the system claim 2, and is analyzed and rejected accordingly.
Claim 15 is the method claim corresponding to the system claim 5, and is analyzed and rejected accordingly.
Claim 16 is the method claim corresponding to the system claim 6, and is analyzed and rejected accordingly. 
Claim 19 is the method claim corresponding to the system claim 9, and is analyzed and rejected accordingly.
Claim 20 is the medium claim corresponding to the system claim 1, and is analyzed and rejected accordingly.
Claims 3, 4, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blachman-Ben in view of Vines in view of Nguyen (https://searchengineland.com/google-is-suggesting-searches-based-on-users-recent-activity-334309) hereafter Nguyen.
Regarding claim 3, Blachman-Ben in view of Vines hereafter Blachman-Ben-Vines teaches the system of claim 1 as shown above. However, Blachman does not appear to explicitly teach wherein the engagement data includes a re-typed query from the user, wherein the re-typed query is different from the search query, and in response to obtaining the re-typed query, the computing device is configured to: update the typo-candidate database based at least in part on the re-typed query and the search query. In analogous art, Nguyen teaches wherein the engagement data includes a re-typed query from the user (Page 2, Query 2: “noise cancelling headphones”), wherein the re-typed query is different from the search query (Page 2, Query 1: “google home”), and in response to obtaining the re-typed query, the computing device is configured to: update the typo-candidate database based at least in part on the re-typed query and the search query (Page 2, Google’s suggested query: “noise cancelling headphones with google assistant”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blachman to include updating the typo-candidate database based at least in part on the re-typed query and the search query, as taught by Nguyen. One of ordinary skill in the art would be motivated to modify the system of Blachman to include updating the typo-candidate database based at least in part on the re-typed query and the search query in order to provide personalized search suggestions, as taught by Nguyen (Page 3, Personalized search suggestions can help users find what they’re looking for, and in some cases, even influence behavior by exposing them to options that they might not have otherwise considered). 
Regarding claim 4, Blachman-Ben-Vines in view of Nguyen teaches the system of claim 3, wherein the computing device is further to: correct the search query from the another user to the re-typed query (Blachman, Page 1, Google correction/suggestion system based on what other users have entered, google is a system meant to be used by many different users).
Claim 13 is the method claim corresponding to the system claim 3, and is analyzed and rejected accordingly.
Claim 14 is the method claim corresponding to the system claim 4, and is analyzed and rejected accordingly.
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blachman-Ben in view of Vines in view of Apple (https://web.archive.org/web/20190704224507/https://support.apple.com/guide/iphone/use-predictive-text-iphd4ea90231/ios) hereafter Apple.
Regarding claim 7, Blachman-Ben in view of Vines teaches the system of claim 1. However, Blachman does not appear to explicitly teach wherein the query correction is the same as the search query, and the engagement data includes the at least one click on one or more recommended items, and in response to the engagement data, the computing device is configured to: update the typo-candidate database based at least in part on the one or more recommended items and the search query. In analogous art, Apple teaches wherein the query correction ( Page 2, “Mandar”) is the same as the search query (Page 2, Mandar), and the engagement data includes the at least one click on one or more recommended items, and in response to the engagement data, the computing device is configured to: update the typo-candidate database based at least in part on the one or more recommended items and the search query (Page 2, Reject the suggestions by tapping your original word shown as the predictive text option with quotation marks). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blachman to include query corrections that are the same as the search query, as taught by Apple. One of ordinary skill in the art would be motivated to modify the system of Blachman to include query corrections that are the same as the search query in order to allow the user to reject predictive text suggestions, as taught by Apple (Page 1, Accept or reject a predictive text suggestion).
Regarding claim 8, Blachman-Ben in view of Vines in view of Apple teach the system of claim 7, wherein the computing device is further configured to: correct the search query to an item title of the one or more recommended items that the user clicked on (Blachman, Click the suggested spelling link to launch a new search on the “blue book” spelling instead of the original “blu book”).
Regarding claim 17, Blachman-Ben in view of Vines teaches the method of claim 11, Blachman does not appear to explicitly teach  wherein the query correction is the same as the search query, and the engagement data includes the at least one click on one or more recommended items, and in response to the engagement data, and the method further comprising: updating the typo-candidate database based at least in part on the one or more recommended items and the search query. In analogous art, Apple teaches wherein the query correction is the same as the search query (Apple, Page 2, Mandar and “Mandar”), and the engagement data includes the at least one click on one or more recommended items, and in response to the engagement data, and the method further comprising: updating the typo-candidate database based at least in part on the one or more recommended items and the search query (Apple, Page 2, Reject the suggestions by tapping your original word shown as the predictive text option with quotation marks). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Blachman to include the following: 
wherein the query correction is the same as the search query, and the engagement data includes the at least one click on one or more recommended items, and in response to the engagement data, and the method further comprising: updating the typo-candidate database based at least in part on the one or more recommended items and the search query
in order to allow non-standard spelling of words, as suggested by Apple (Page 2, Accept or reject a predictive text suggestion).
Regarding claim 18, Blachman-Ben in view of Vines in view of Apple teaches the system of claim 17, comprising: correcting the search query to an item title of the one or more recommended items that the user clicked on (Blachman, Page 2, Click the suggested spelling link to launch a new search on the “blue book” spelling instead of the original “blu book”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166